Citation Nr: 0423240	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-19 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to June 
1974.  He was absent without leave (AWOL) from February 1971 
to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted a 50 percent evaluation 
for the veteran's service-connected PTSD, effective October 
9, 2002.  The veteran filed a notice of disagreement in 
November, in which he disagreed with the disability rating 
assigned and further claimed that the effective date of the 
grant of increase should be July 17, 2002.  The RO issued a 
statement of the case in December 2002 that addressed the 
evaluation of PTSD.  By a Decision Review Officer decision in 
December 2002, the RO granted the veteran's request for an 
effective date of July 17, 2002.  The RO received the 
veteran's substantive appeal in December 2002.  

During the October 2002 VA PTSD examination, the veteran 
reported that he was recently terminated from employment as a 
result of his PTSD symptoms.  On his VA Form 9, filed in 
December 2002, the veteran complained that he was totally 
socially and industrially impaired as a result of his PTSD 
symptoms.  Based upon a liberal reading of the documents in 
the claims file, the Board finds that the record reasonably 
raises a claim for a total disability evaluation due to 
unemployability as a result of service-connected disabilities 
(TDIU).  The RO has yet to develop or adjudicate the claim 
for a TDIU, and the Board's consideration of such in the 
first instance could potentially result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's PTSD is manifested by impaired comprehension, 
poor concentration, depression, nightmares, and marked social 
isolation.  
CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for the assignment of a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the November 2002 rating decision, the December 2002 
Statement of the Case, and the February 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the disability rating assigned.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of July 
2002 and July 2003) and have been afforded opportunities to 
submit such information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.   

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected PTSD in July 2002.  
In a July 2002 letter, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in July 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any outstanding 
records when he submitted his claim in July 2002.  The RO has 
obtained the veteran's VA outpatient treatment records for 
the period from August 2002 to December 2002.  Moreover, the 
veteran was afforded VA examinations in August 2002 and 
October 2002.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

The veteran's DD-214 reflects that he served in Vietnam and 
was the recipient of medals indicative of participation in 
combat.  Service connection for PTSD was granted by a 
December 2001 decision.  A 10 percent evaluation was 
assigned.  

In July 2002, the veteran claimed entitlement to an increased 
rating for his service-connected PTSD.  He was afforded a VA 
examination in August 2002.  Therein, he reported that he had 
recently completed an outpatient treatment program for 
substance abuse.  He complained of difficulty focusing and 
concentrating.  He reported nightmares 2 to 3 times per week.  
Additionally, he reported that he was socializing less and 
that his motivation and energy were low.  He worked full-time 
as a security officer on the night shift at a local hospital.  
Upon mental status examination, the veteran's thoughts were 
logical and coherent.  However, he reported suicidal ideation 
2 to 3 times per week, but denied any intent or plan.  There 
was no evidence of panic attacks or ritualistic behavior that 
interfered with his functioning.  His mood was reportedly sad 
or angry for several days at time.  He slept four to five 
hours a night.  He stated that he had flashbacks, intrusive 
thoughts, and nightmares related to his service in Vietnam.  
He avoided talking to people about Vietnam or stimuli that 
triggered memories of Vietnam.  He was diagnosed with PTSD of 
moderate severity and cocaine dependence.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned, as 
solely due to his PTSD symptoms.  The examiner commented that 
the veteran was becoming more socially isolated and that he 
was experiencing difficulty at work due to his PTSD symptoms.  

In a September 2002 therapy note, the veteran reported that 
he recently lost his job.  He had not slept well for 2 to 3 
nights.  He complained that some days he could not remember 
anything and that his mind would often go blank.  He did not 
feel that he could look for another job because he felt 
"mentally unstable".  During the session, the veteran was 
fidgety, shifted positions repeatedly and tugged at his 
clothes.  He had difficulty articulating what he wanted to 
say.  His mood was "not good" and his affect was 
constricted.  There was no suicidal ideation.  His medication 
level was modified.  

An October 2002 therapy note indicated that the veteran was 
being seen for treatment of substance dependency and PTSD.  
His substance dependence was in recovery.  His PTSD had 
caused him to experience racing thoughts, poor short-term 
memory loss, and poor sleep.  He did not function well with 
people.  The examiner noted that he was both socially and 
industrially impaired.  His prognosis for recovery was poor.  
A current GAF score of 40 was assigned.  

The veteran reported for another VA examination in October 
2002.  The veteran reported that he was terminated from 
employment in August 2002, as he could not concentrate to 
perform his job duties.  He reported increased difficulty 
with comprehension and stated that he frequently could not 
follow the content or flow of everyday conversations.  He 
also stated that he had difficulty reading.  As a result, he 
became frustrated and would act out in a destructive manner.  
He stated that he spent much of the day sitting in his 
bedroom and engaging in a rocking motion.  He had ongoing 
social isolation but did report for scheduled therapy 
sessions.  The veteran indicated that he was able to maintain 
personal hygiene but would go without maintaining himself for 
2 or 3 days at a time.  He denied any history of suicide 
attempts.  

Upon mental status examination, there was no overt evidence 
of impairment of thought processes or communication; however, 
the veteran endorsed significant difficulty with 
comprehension.  He communication was extremely difficult to 
understand due to articulation and garbled speech.  No 
symptoms of psychosis or delusions were present.  Eye contact 
was intermittent.  He denied any current suicidal or 
homicidal ideation, plans or intent.  The veteran did not 
participate in household maintenance.  He endorsed a decline 
in memory, although both short and long term memory appeared 
intact.  He further endorsed difficulty with anxiety and 
impulse control.  He cited several examples of when he acted 
out in a destructive manner when frustrated.  He rated his 
current level of depression as 9/10.  The veteran had lost 
weight in the past six months, and showed symptoms of 
decreased energy, motivation, hopelessness and helplessness.  

With respect to other PTSD symptoms, the veteran reported 
nightmares 2-3 times per week, ongoing intrusive thoughts and 
marked increase in psychomotor agitation when discussion 
Vietnam.  The veteran felt estranged from others and engaged 
in marked social isolation.  The examiner noted that the PTSD 
symptoms resulted in significant impairment in emotional and 
social functioning and that such symptoms had increased in 
severity secondary to the veteran's abstinence from 
polysubstance use.  

The assessment was moderate, chronic PTSD and polysubstance 
abuse in early remission.  A GAF score of 45 was assigned.  
It was recommended that the veteran continue psychotropic 
medication and individual and group therapy.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that Code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this case, the veteran's PTSD manifested by impaired 
comprehension, poor concentration, depression, nightmares, 
and marked social isolation.  His PTSD symptoms result in 
significant emotional and social functioning.  As such, and 
affording the veteran the benefit of the doubt, the Board 
finds that the assignment of a 70 percent evaluation is 
warranted.  

The veteran's current GAF score of 45 and prior GAF scores 
ranging from 40 to 50 further supports the assignment of a 70 
percent evaluation.  In this regard, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."   There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pursuant to the 
DSM-IV, GAFs between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) or any serious impairment 
in social, occupational, and school functioning (e.g., no 
friends, unable to keep a job).  

The Board notes, however, that the record does not support 
the assignment of a 100 percent evaluation.  In this regard, 
there is insufficient evidence to suggest that the veteran's 
PTSD symptoms result in total social and occupational 
impairment.  Moreover, he does not endorse the symptomatology 
of a 100 percent evaluation.  There is no evidence of spatial 
disorientation, grossly inappropriate behavior, persistent 
delusions or hallucinations, intermittent inability to 
perform activities of daily living, or other criteria 
necessary for the assignment of a 100 percent rating.  

Moreover, at no point does the record present evidence 
sufficient to invoke the procedures for assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that while the veteran is currently unemployed, the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned 70 percent rating assigned herein).  There also is 
no objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A 70 percent evaluation, but not greater, for the veteran's 
service-connected PTSD is granted, subject to the applicable 
law and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



